PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Application of
:
Holladay, et al.				                 :	

Application No.  16/698,162
:	DECISION ON PETITION
Filed:     November 27, 2019
:
Attorney Docket No.  ABLM.416US

This is a decision on the petition under 37 CFR 1.181(a) to withdraw the holding of abandonment, filed February 24, 2021.

The petition under 37 CFR 1.181(a) to withdraw the holding of abandonment is granted.

This application was held abandoned, after it was determined that no response was received to the non-final Office action mailed March 31, 2020, that set a shortened statutory period for reply of three (3) months from its mailing date.  Extensions of the time set for reply were available pursuant to 37 CFR 1.136(a).  A Notice of Abandonment was mailed on October 5, 2020, indicating that a reply to the non-final Office action was not received.

A review of the application file record did reveal that an amendment responsive to the non-final Office action, was received on September 30, 2020, and was accompanied by a request under 37 CFR 1.136(a) for an extension of time within the third month.  Based on the aforementioned, it appears that the application was improperly held abandoned as a complete response was received prior to expiration of the statutory period for reply.  The holding of abandonment is being withdrawn, accordingly.  

The application file is being forwarded to Technology Center GAU 1612 for further processing including consideration of the amendment filed on September 30, 2020.

Further inquiries regarding this decision may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of the application must be directed to the Technology Center.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET